--------------------------------------------------------------------------------

Back to Form 8-K [form_8-k.htm]
 
Exhibit 10.1
 


AMENDMENT #1 TO CONTRACT NO. 0651 BETWEEN
GEORGIA DEPARTMENT OF COMMUNITY HEALTH
AND WELLCARE HEALTH PLANS, INC
 
    This Amendment is between the Georgia Department of Community Health
(hereinafter referred to as "DCH" or the "Department"), and WellCare Health
Plans, me (hereinafter referred to as "Contractor"), and is made effective this
12th of March, 2007. Other than the changes, modifications and additions
specifically articulated in this Amendment #1 to Contract #0652, RFP#
419-01-000000027, the original Contract with an effective date of September 18,
2005, by and between Contractor and DCH, remains in effect and binding on and
against DCH and Contractor. Unless expressly modified or added in this Amendment
#1, the terms and conditions of the original Contract are expressly incorporated
into this Amendment #1 as if restated herein.
 
WHEREAS, DCH and Contractor executed a Contract to provide reforms to the
Georgia Medicaid and PeachCare for Kids Programs on September 18, 2005,
(hereinafter the "Contract");
 
WHEREAS, DCH is the single State agency designated to administer Medical
Assistance in Georgia under Title XIX of the Social Security Act of 1935, as
amended, and O.C.G.A. §§ 49-4-140 etseq. (the "Medicaid Program"), and is
charged with ensuring the appropriate delivery of health care services to
Medicaid members via Care Management Organizations (CMO) through the Georgia
Healthy Families Program;
 
WHEREAS, Contractor is an established and licensed Care Management Organization
participating in the Georgia Healthy Family Program; and
 
WHEREAS, pursuant to Paragraph 32.0, Amendment in Writing, DCH and Contractor
desire to amend the above-referenced Contract as set forth below.
 
NOW THEREFORE, FOR AND IN CONSIDERATION of the mutual promises of the Parties,
the terms, provisions and conditions of this Amendment and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, DCH and
Contractor hereby agree as follows:
 
I. To amend the Contract by deleting Attachment H, Capitation Payment, in its
entirety and replace with the new Attachment H, Capitation Payment, contained at
Exhibit 1 to this Amendment.
 
II. To add to the Contract Attachments M, Statement of Ethics, and Attachment N,
DCH Ethics in Procurement Policy, contained at Exhibit 2 to this Amendment.
 
III. DCH and Contractor agree that they have assumed an obligation to perform
the covenants, agreements, duties and obligations of the Contract, as modified
and amended herein, and agree to abide by all the provisions, terms and
conditions contained in the Contract as modified and amended.
 
IV. This Amendment shall be binding and inure to the benefit of the Parties
hereto, their heirs, representatives, successors and assigns. Whenever the
provisions of this
 
Amendment # 1
Well Care
Control #0651
Page 1 of 18


Amendment and the Contract are in conflict, the provisions of this Amendment
shall govern and control.
 
V. It is understood by the Parties hereto that, if any part, term, or provision
of this
Amendment or this entire Amendment is held to be illegal or in conflict with any
law of this State, then DCH, at its sole option, may enforce the remaining
unaffected portions or provisions of this Amendment or of the Contract and the
rights and obligations of the parties shall be construed and enforced as if the
Contract or Amendment did not contain the particular part, term or provision
held to be invalid.
 
VI. This Amendment shall become effective on the date first stated above and
shall remain effective for so long as the Contract is in effect.
 
VII. This Amendment shall be construed in accordance with the laws of the State
of Georgia.
 
VIII. All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Amendment, shall remain in full force and effect.
 
Signatures on Following Page
 






Amendment # 1
Well Care
Control #0651
Page 2 of 18









SIGNATURE PAGE
 
IN WITNESS WHEREOF, DCH and Contractor, through their authorized officers and
agents, have caused this Amendment to be executed on their behalf as of the date
indicated.
 
GEORGIA DEPARTMENT OF COMMUNITY HEALTH
  /s/ Rhonda M. Medows
3/12/2007
Rhonda M. Medows, M.D., Commissioner
Date
 
WELLCARE HEALTH PLANS, INC.
2/27/07
By:  /s/ Todd S. Farha
 
Title: President and CEO
Affix Corporate Seal
(Corporations without a seal, attach a Certificate of Corporate Resolution)
ATTEST:    /s/ Karen Mulroe    
 
SIGNATURE
 
Assistant General Counsel
 
TITLE
 

 
 
* Must be President, Vice President, CEO or other authorized officer
**Must be Corporate Secretary
 
 
Amendment # 1
Well Care
Control #0651
Page 3 of 18


 

--------------------------------------------------------------------------------


Exhibit 1


ATTACHMENT H
CAPITATION PAYMENT FOLLOWS
 
Summary of Suggested Rates


ATLANTA REGION
Well care Adjusted
 Medicaid (LIM / Refugee / RSM)
0 - 2 Months Male & Female
$ 1,108.14
3-11 Months Male & Female
$ 179.05
1 - 5 Years Male & Female
$ 107.39
6 -13 Years Male & Female
$ 102.51
14-20 Years Female
$ 169.75
14-20 Years Male
$ 117.30
21 - 44 Years Female
$ 241.55
21 - 44 Years Male
$ 258.02
45+ Years Female
$ 397.93
45+ Years Male
$ 485.36
PeachCare
0 - 2 Months Male & Female
$ 182.73
3-11 Months Male & Female
$ 182.73
1 - 5 Years Male & Female
$ 110.91
6-13 Years Male & Female
$ 132.63
14-20 Years Female
$ 157.72
14-20 Years Male
$ 145.85
Female Services
Breast and Cervical Cancer
$ 1,558.30
Delivery/Kick Payment
$ 5,811,98



CENTRAL REGION
Well care Adjusted
Medicaid (LIM / Refugee / RSM)
0 - 2 Months Male & Female
$ 1,083.69
3-11 Months Male & Female
$ 208.94
1-5 Years Male & Female
$ 116.10
6-13 Years Male & Female
$ 106.58
14-20 Years Female
$ 165.57
14-20 Years Male
$ 101.54
21-44 Years Female
$ 265.32
21 - 44 Years Male
$ 283.33
45+ Years Female
$ 473.52
45+ Years Male
$ 560.99
PeachCare
0 - 2 Months Male & Female
$ 188.59
3-11 Months Male & Female
$ 188.59
1 - 5 Years Male & Female
$ 125.63
6 -13 Years Male & Female
$ 137.40
14-20 Years Female
$ 164.95
14-20 Years Male
$ 141.03
Female Services
Breast and Cervical Cancer
$ 1,620.76
Delivery/Kick Payment
$ 5,779.38

 
EAST REGION
Well care Adjusted
Medicaid (LIM / Refugee / RSM)
0 - 2 Months Male & Female
$ 1,050.77
3-11 Months Male & Female
$ 203.02
1 - 5 Years Male & Female
$ 115.28
6 - 13 Years Male & Female
$ 100.96
14-20 Years Female
$ 169.62
14-20 Years Male
$ 103.02
21 - 44 Years Female
$ 261.04
21 -44 Years Male
$ 268.83
45+ Years Female
$ 431.53
45+ Years Male
$ 563.82
PeachCare
0 - 2 Months Male & Female
$ 189.32
3-11 Months Male & Female
$ 189.32
1 - 5 Years Male & Female
$ 121.68
6 -13 Years Male & Female
$ 133.34
14-20 Years Female
$ 164.73
14-20 Years Male
$ 137.71
Female Services
Breast and Cervical Cancer
$ 1,629.32
Delivery/Kick Payment
$ 5,829.77

 
NORTH REGION
Well care Adjusted
Medicaid (LIM / Refugee / RSM)
0 - 2 Months Male & Female
$ 1,154.48
3-11 Months Male & Female
$ 217.98
1-5 Years Male & Female
$ 130.41
6-13 Years Male & Female
$ 121.82
14-20 Years Female
$ 197.78
14-20 Years Male
$ 127.02
21 - 44 Years Female
$ 303.25
21 - 44 Years Male
$ 320.14
45+ Years Female
$ 500.46
45+ Years Male
$ 563.82
PeachCare
0 - 2 Months Male & Female
$ 189.32
3-11 Months Male & Female
$ 189.32
1 - 5 Years Male & Female
$ 133.05
6-13 Years Male & Female
$ 149.53
14-20 Years Female
$ 191.90
14-20 Years Male
$ 167.17
Female Services
Breast and Cervical Cancer
$ 1,629.32
Delivery/Kick Payment
$ 5,774.93



SOUTHEAST REGION
Well care Adjusted
Medicaid (LIM / Refugee / RSM)
0 - 2 Months Male & Female
$ 1,126.52
3-11 Months Male & Female
$ 222.01
1 - 5 Years Male & Female
$ 128.41
6-13 Years Male & Female
$ 119.40
14-20 Years Female
$ 193.02
14-20 Years Male
$ 118.60
21 - 44 Years Female
$ 295.69
21 -44 Years Male
$ 294.26
45+ Years Female
$ 522.44
45+ Years Male
$ 566.68
PeachCare
0 - 2 Months Male & Female
$ 190.06
3-11 Months Male & Female
$ 190.06
1 - 5 Years Male & Female
$ 140.66
6 -13 Years Male & Female
$ 154.48
14-20 Years Female
$ 186.58
14-20 Years Male
$ 158.00
Female Services
Breast and Cervical Cancer
$ 1,637.93
Delivery/Kick Payment
$ 5,846.21

 
SOUTHWEST REGION
Well care Adjusted
Medicaid (LIM/Refugee/RSM)
0 - 2 Months Male & Female
$ 1,110.28
3-11 Months Male & Female
$ 227.72
1 - 5 Years Male & Female
$ 129.47
6- 13 Years Male & Female
$ 117.05
14-20 Years Female
$ 186.23
14-20 Years Male
$ 119.13
21 -44 Years Female
$ 281.38
21 - 44 Years Male
$ 273.03
45+ Years Female
$ 498.66
45+ Years Male
$ 566.68
PeachCare
0 - 2 Months Male & Female
$ 190.06
3-11 Months Male & Female
$ 190.06
1 - 5 Years Male & Female
$ 138.65
6 -13 Years Male & Female
$ 152.27
14-20 Years Female
$ 181.89
14-20 Years Male
$ 149.64
Female Services
Breast and Cervical Cancer
$ 1,637.93
Delivery/Kick Payment
$ 5,709.09

 


Exhibit 2
ATTACHMENT M
 
STATEMENT OF ETHICS
 
Preamble
 
The Department of Community Health has embraced a mission to improve the health
of all Georgians through health benefits, systems development, and education. In
accomplishing this mission, DCH employees must work diligently and
conscientiously to support the goals of improving health care delivery and
health outcomes of the people we serve, empowering health care consumers to make
the best decisions about their health and health care coverage, and ensuring the
stability and continued availability of health care programs for the future.
Ultimately, the mission and goals of the organization hinge on each employee's
commitment to strong business and personal ethics. This Statement of Ethics
requires that each employee:
 
• Promote fairness, equality, and impartiality in providing services to clients
 
• Safeguard and protect the privacy and confidentiality of clients' health
information, in keeping with the public trust and mandates of law
 
• Treat clients and co-workers with respect, compassion, and dignity
 
• Demonstrate diligence, competence, and integrity in the performance of
assigned duties
 
• Commit to the fulfillment of the organizational mission, goals, and objectives
 
• Be responsible for employee conduct and report ethics violations to the Ethics
Officer
 
• Engage in carrying out DCH's mission in a professional manner
 
• Foster an environment that motivates DCH employees and vendors to comply with
the Statement of Ethics
 
• Comply with the Code of Ethics set forth in O.C.G.A. Section 45-10-1 et seq.
 
Not only should DCH employees comply with this Statement of Ethics, but DCH
expects that each vendor, contractor, and subcontractor will abide by the same
requirements and guidelines delineated. Moreover, it is important that employees
and members of any advisory committee or commission of DCH acknowledge the
Statement of Ethics.
 


Ethical Guidelines
 
1. Code of Conduct


Amendment # 1
Well Care
Control #0651
Page 5 of 18





All employees of DCH are expected to maintain and exercise at all times the
highest moral and ethical standards in carrying out their responsibilities and
functions. Employees must conduct themselves in a manner that prevents all forms
of impropriety, including placement of self-interest above public interest,
partiality, prejudice, threats, favoritism and undue influence. There will be no
reprisal or retaliation against any employee for questioning or reporting
possible ethical issues.
 
2. Equal Employment
 
The Department is committed to maintaining a diverse workforce and embraces a
personnel management program which affords equal opportunities for employment
and advancement based on objective criteria. DCH will provide recruitment,
hiring, training, promotion, and other conditions of employment without regard
to race, color, age, sex, religion, disability, nationality, origin, pregnancy,
or other protected bases. The Department expects employees to support its
commitment to equal employment. The failure of any employee to comply with the
equal employment requirements provided in DCH Policy #21 may result in
disciplinary action, up to and including termination.
 
3. Harassment
 
DCH will foster a work environment free of harassment and will not tolerate
harassment based on sex (with or without sexual conduct), race, color, religion,
national origin, age, disability, protected activity (i.e., opposition to
prohibited discrimination or participation in a complaint process) or other
protected bases from anyone in the workplace:
supervisors, co-workers, or vendors. The Department strongly urges employees to
report to the Human Resources Section any incident in which he or she is subject
to harassment. Additionally, any employee who witnesses another employee being
subjected to harassment should report the incident to the Human Resources
Section. If DCH determines that an employee has engaged in harassment, the
employee shall be subject to disciplinary action, up to and including
termination, depending on the severity of the offense.
 
4. Appropriate Use of DCH Property
 
Employees should only use DCH property and facilities for DCH business and not
for any type of personal gain. The use of DCH property and facilities, other
than that prescribed by departmental policy, is not allowed. Furthermore, the
use of DCH property and facilities for any purpose which is unlawful under the
laws of the United States, or any state thereof, is strictly prohibited.
Employees who divert state property or resources for personal gain will be
required to reimburse the Department and will be subject to the appropriate
disciplinary action, up to and including, termination.
 
5. Secure Workplace
 
DCH is committed to maintaining a safe, healthy work environment for its
employees. Accordingly, it is DCH's expectation that employees refrain from
being under the




Amendment # 1
Well Care
Control #0651
Page 6 of 18





influence of alcohol or drugs in the workplace because such conduct poses a
threat to the employee, as well as others present in the workplace.
Additionally, DCH has a zero tolerance policy regarding violence in the
workplace. Specifically, DCH will not condone the threat of, or actual assault
or attack upon, a client, vendor, or other employee. If an employee engages in
violent behavior which results in an assault of another person, he or she will
be immediately terminated.
 
6. Political Activities
 
Although the DCH recognizes that employees may have an interest in participating
in political activities and desires to preserve employees' rights in
participating in the political process, employees must be aware of certain
allowances and prohibitions associated with particular political activities. DCH
encourages employees to familiarize themselves with DCH Policy #416 to gain
understanding about those instances when a political activity is disallowed
and/or approval of such activity is warranted.
 
7. Confidentiality
 
DCH has a dual mandate in terms of confidentiality and privacy. Foremost, as a
state agency, DCH must comply with the Georgia Open Records Act and Open
Meetings Act. The general rule that is captured by those laws is that all
business of the agency is open to the public view upon request. The exceptions
to the general rule are found in various federal and state laws. hi order to
protect the individuals' health information that is vital to the delivery of and
payment for health care sen/ices, DCH sets high standards of staff conduct
related to confidentiality and privacy. Those standards are reinforced through
continuous workforce training, vendor contract provisions, policies and
procedures, and web-based resources.
 
8. Conflicts of Interest
 
Employees should always strive to avoid situations which constitute a conflict
of interest or lend to the perception that a conflict of interest exists.
Specifically, employees must avoid engaging in any business with the DCH which
results in personal financial gain. Similarly, employees must encourage family
members to avoid similar transactions since they are subject to the same
restrictions as employees. DCH encourages its employees to seek guidance from
the Office of General Counsel regarding questions on conflicts of interest.
 
9. Gifts
 
Employees are strictly prohibited from individually accepting gifts from any
person with whom the employee interacts on official state business. Gifts
include, but are not limited to, money, services, loans, travel, meals,
charitable donations, refreshments, hospitality, promises, discounts or
forbearance that are not generally available to members of the public. Any such
item received must be returned to the sender with an explanation of DCH's Ethics
Policy.
 


Amendment # 1
Well Care
Control #0651
Page 7 of 18

 
10. Relationships with Vendors and Lobbyists
 
DCH values vendors who possess high business ethics and a strong commitment to
quality and value. Business success can only be achieved when those involved
behave honestly and responsibly. Therefore, it is critical that employees ensure
that vendors contracting with DCH are fully informed of DCH policies concerning
their relationships with DCH employees and that these policies be uniformly
applied to all vendors. Among other requirements, DCH expects that each vendor
will honor the terms and conditions of its contracts and agreements. If DCH
determines that a vendor has violated the terms and conditions of a contract or
agreement, the vendor shall be held responsible for its actions.
 
Employees must ensure that fair and open competition exists in all procurement
activities and contracting relationships in order to avoid the appearance of and
prevent the opportunity for favoritism. DCH strives to inspire public confidence
that contracts are awarded equitably and economically. DCH will apply the state
procurement rules, guidelines, and policies. Open and competitive bidding and
contracting will be the rule.
 
DCH recognizes that lobbyists, both regulatory and legislative, may from time to
time seek to meet with DCH employees to advance a particular interest. DCH
recognizes that employees may have personal opinions, even those that may be
contrary to a position that DCH has adopted. DCH employees, however, must
recognize that the public, including legislators and lobbyists, may have
difficulty differentiating between the official DCH position and a personal
opinion. Accordingly, employees should always work directly with the Director of
Legislative Affairs in preparing any responses to requests or questions from
elected officials and their staffer lobbyists.
 
Acknowledgement on the following page
 


Amendment # 1
Well Care
Control #0651
Page 8 of 18

 


ACKNOWLEDGEMENT
I, the undersigned, hereby acknowledge that:
 
A. I have received, read, and understand the Georgia Department of Community
Health's Statement of Ethics;
 
B. I agree to comply with each provision of the Georgia Department of Community
Health's Statement oj Ethics;
 
C. I am a (please check which applies):
 
( ) Contractor
 
( ) Subcontractor
 
( ) Vendor




WELLCARE HEALTH PLANS, INC.
 
/s/ Todd Farha
Authorized Signature
 
 
2/27/2007
Date
 
Todd S. Farha
Print Name
       
AFFIX CORPORATE SEAL
(Corporations without a seal, attach a Certificate of Corporate Resolution)
 
 
ATTEST: Karen Mulroe
2/27/2007
Assistant General Counsel
Date
Title
 

 
* Must be President, Vice President, CEO or other authorized officer
**Must be Corporate Secretary
 

--------------------------------------------------------------------------------




ATTACHMENT N
 
Georgia Department of Community Health
 
DCH Ethics In Procurement Policy
Policy: No. 402
Effective Date: April 10 , 2006
Release Date: April 5, 2006
Page 1 of 8

 
I. THE COMMITMENT
 
The Department is committed to a procurement process that fosters fair and open
competition, is conducted under the highest ethical standards, is fully
compliant with all instruments of governance and has the complete confidence and
trust of the public it serves. To achieve these important public purposes, it is
critical that potential and current vendors, as well as employees, have a clear
understanding of, and an appreciation for, the DCH Ethics in Procurement Policy
(the "Policy").
 
II. SCOPE
 
This Policy is applicable to all Vendors and Employees, as those terms are
defined below.
 
III. CONSIDERATIONS
 
Procurement ethics must include, but is not limited to, the following
considerations:
 
A. Legitimate Business Needs
 
The procurement of goods and services will be limited to those necessary to
accomplish the mission, goals, and objectives of the Department.
 
B. Conflicts of Interest
 
A "conflict of interest" exists when personal interest interferes in any way
with the interests of the Department. A conflict situation can arise when an
individual takes actions or has interests that may make it difficult to perform
his or her work objectively and effectively. Conflicts of interest also arise
when an individual, or a member of his or her Immediate Family, receives
improper personal benefits as a result of his or her action, decision, or
disclosure of Confidential Information in a Procurement.
 
C. Appearance of Impropriety
 
Employees must take care to avoid any appearance of impropriety and must
disclose to their supervisors any material transaction or relationship that
reasonably could be expected to give rise to a conflict of interest. Similarly,
anyone engaged
 
 
Amendment # 1
Well Care
Control #0651
Page 10 of 18




in a business relationship with the Department should avoid any appearances of
impropriety.
 
D. Influence
 
An impartial, arms' length relationship will be maintained with anyone seeking
to influence the outcome of a Procurement.
 
E. Gifts
 
DCH Employees are prohibited from soliciting, demanding, accepting, or agreeing
to accept Gifts from a Vendor.
 
F. Misrepresentations
 
Employees and Vendors may not knowingly falsify, conceal or misrepresent
material facts concerning a Procurement.
 
G. Insufficient Authorization
 
Employees may not obligate the Department without having received prior
authorization from an approved official. Engaging in such activity is a
misrepresentation of authority.
 
An Employee's failure to adhere to these considerations, as well as the
guidelines set forth herein shall be grounds for disciplinary action, up to and
including, termination. Similarly, a Vendor's failure to comply with this Policy
will result in appropriate action as determined by governing state and/or
federal law, rules and regulations, and other applicable Department policies and
procedures.
 
IV. DEFINITIONS
 
For purposes of this policy:
 
"Affiliate Vendor Team" shall mean employees, directors, officers, contractors,
and consultants of a Vendor that directly or indirectly assist the Vendor in the
preparation of response to a Procurement.
 
"Confidential niton-nation" shall mean all information not subject to disclosure
pursuant to the Open Records Act, O.C.G.A. §50-18-70 et seq. that a current
Vendor or potential Vendor might utilize for the purpose of responding to
Procurement or that which is deemed disadvantageous or harmful to the Department
and to the citizens of the State of Georgia in that such disclosure might lead
to an unfair advantage of one Vendor over another in a Procurement.


 
Amendment # 1
Well Care
Control #0651
Page 11 of 18



"Contracting Officer" shall mean the Department Employee maintaining oversight
of the Procurement process who may also be designated as the Point of Contact as
described below.


"Department" shall mean the Georgia Department of Community Health.
 
"Employee" shall mean any person who is employed by the Department.
 
"Evaluation Team" shall mean a designated group of Department Employees who
review, assess, and score documents submitted to the Department in response to a
Procurement solicitation.
 
"Gifts" shall mean, for purposes of this Policy, money, advances, personal
services, gratuities, loans, extensions of credit, forgiveness of debts,
memberships, subscriptions, travel, meals, charitable donations, refreshments,
hospitality, promises, discounts or forbearance that are not generally available
to members of the public. A Gift need not be intended to influence or reward an
Employee.
 
"Financial Interest" shall mean, for purposes of this Policy, an ownership
interest in assets or stocks equaling or exceeding 0%.
 
"Immediate Family" shall mean a spouse, dependent children, parents, in-laws, or
any person living in the household of the Employee.
 
"Kickback" shall mean compensation of any kind directly or indirectly accepted
by an Employee from a Vendor competing for or doing business with the
Department, for the purpose of influencing the award of a contract or the manner
in which the Department conducts its business. Kickbacks include, but are not
limited to, money, fees, commissions or credits.
 
"Procurement" shall mean buying, purchasing, renting, leasing, or otherwise
acquiring any supplies, services, or construction. The term also includes all
activities that pertain to obtaining any supply, sendee, or construction,
including description of requirements, selection and solicitation of sources,
preparation and award of contract, as well as the disposition of any Protest.
 
"Protest" shall mean a written objection by an interested party to an RFQ or RFP
solicitation, or to a proposed award or award of a contract, with the intention
of receiving a remedial result.
 
"Protestor" shall mean an actual bidder/offerer who is aggrieved in connection
with a contract award and who files a Protest.
 
"Point of Contact" shall mean the individual designated to be a Vendor's only
contact with the DCH following the public advertisement of a solicitation or the
issuance of a request for a bid, proposal, or quote, until the award of a
resulting contract and resolution of a Protest, if applicable.




Amendment # 1
Well Care
Control #0651
Page 12 of 18




"Prohibited Contact" shall mean contact with any officer, member of the Board or
other Employee of the DCH, other than the Point of Contact, whereby it could be
reasonably inferred that such contact was intended to influence, or could
reasonably be expected to influence, the outcome of a Procurement. This
prohibition includes, without limitation, personal meetings, meals,
entertainment functions, telephonic communications, letters, faxes and e-mails,
as well as any other activity that exposes the Employee to direct contact with a
Vendor. Tills prohibition does not include contacts with Employees solely for
the purpose of discussing existing on-going Department work which is unrelated
to die subject of the Procurement. Inquiries regarding the status of a
Procurement should also be directed to the Point of Contact.
 
"Vendor" shall mean any individual or entity seeking to or doing business with
the Department within the scope of this Policy, including, without limitation,
contractors, consultants, suppliers, manufacturers seeking to act as the primary
contracting party, officers and Employees of the foregoing, any subcontractors,
sub consultants and sub suppliers at all lower tiers, as well as any person or
entity engaged by the Department to provide a good or service.
 
"DOAS Vendor Manual" shall mean the Georgia of Department of Administrative
Services' vendor manual.
 
V. EMPLOYEE RESPONSIBILITIES
 
A. Evaluation Team Members
 
1. The Contracting Officer must ensure that employees participating in any
Procurement activities have sufficient understanding of the Procurement and
evaluation process and the applicable DCH and DOAS rules and regulations and
policies associated with the processes.
 
2. Evaluation team members are tasked with conducting objective, impartial
evaluations, and therefore, must place aside any personal and/or professional
biases or prejudices that may exist. Additionally, Employees serving on an
Evaluation Team must not allow personal relationships (i.e. friendships, dating)
with Employees, principals, directors, officers, etc. of a Vendor or individuals
on the Affiliate Vendor Team to interfere with the ability to render objective
and fair determinations. Such interference may constitute the appearance of,
and/or an actual conflict of interest and should be immediately disclosed to the
Contracting Officer prior to the Employee's participation on the evaluation
team. The Contracting Officer shall consult with the Ethics Officer to make a
determination as to whether the Employee should participate on the evaluation
team.
 
3. hi the event that the Department determines that a conflict of interest does
exist and the Employee failed to make the appropriate disclosure, the Department
will disqualify the Employee from further participation on the evaluation team.




Amendment # 1
Well Care
Control #0651
Page 13 of 18





Furthermore, in the event that the Department determines that the conflict of
interest did impact the outcome of a Procurement, such Employee may be subject
to disciplinary action, up to and including termination.
 
4. In the event that the Department identifies that the employee maintains a
relationship of any sort that lends to an appearance of a conflict of interest
with respect to a Procurement, the Department may, in its discretion, take
appropriate action to eliminate such an appearance, up to and including the
disallowance of the Employee's participation in any Procurement activities. In
such instances, the employee most likely will not be subject to disciplinary
action.
 
5. Prior to participating on an evaluation team, each DCH Employee must execute
a statement attesting and acknowledging that:
 
a. The Employee shall not participate in a decision or investigation, or render
an approval, disapproval, or recommendation with respect to any aspect of a
Procurement, knowing that the Employee, or member of their immediate family has
an actual or potential Financial Interest in the Procurement, including
prospective employment;
 
b. The Employee shall not solicit or accept Gifts, regardless of whether the
intent is to influence purchasing decisions;
 
c. The Employee shall not be employed by, or agree to work for, a Vendor or
potential Vendor or Affiliate Vendor Team during any phase of a Procurement;
 
d. The Employee shall not knowingly disclose Confidential Information;
 
e. The Employee is precluded from engaging in Prohibited Contact upon the
release of a Procurement solicitation, during the Evaluation Process, and
throughout a Protest period, period of stay or court injunction related to
procurement with which Employee was associated or at any time prior to the final
adjudication of the Protest;
 
f. The Employee is responsible for reporting any violations of tills Policy in
accordance with this Policy;
 
g. The Employee will be responsible for complying with all DOAS rules and
regulations, as well as Georgia law pertaining to procurements and conflicts of
interest; and
 
h. The Employee shall not assist a potential Vendor in the Procurement process
in evaluating the solicitation, preparing a bid in response to the evaluation,
or negotiating a contract with the Department. This prohibition shall not
prohibit the Contracting Officer from carrying out his or her
 


Amendment # 1
Well Care
Control #0651
Page 14 of 18

 




prescribed duties as allowed by DCH policy and procedures or the DOAS Vendor
Manual.
 
B. Responsibilities of Non-Evaluation Team Members
 
All Employees should be mindful of the importance of confidentiality during any
Procurement. Even if an Employee is not serving in the capacity of a member on
the Evaluation Team, the Employee must refrain from engaging in conduct with a
Vendor that could result in a conflict of interest or be considered a Prohibited
Contact.
 
VI. VENDOR RESPONSIBILITIES
 
A. Gifts and Kick-Backs
 
Vendors may neither offer nor give any Gift or Kick-backs, directly or
indirectly, to an Employee. Similarly, no Vendor may offer or give any Gift or
Kick-backs, directly or indirectly, to any member of an Employee's Immediate
Family. Such prohibited activity may result in the termination of the contract,
in those cases where the Vendor has executed a contract with the Department. In
the event that a potential Vendor who has submitted a response to a Procurement
solicitation engages in such activity, the Department shall act in accordance
with DOAS protocol.
 
B. Family Relationships with Department Employees
 
If a Vendor has a family or personal relationship with the Employee, a Gift that
is unconnected with the Employee's duties at the DCH is not necessarily
prohibited. In detent-lining whether the giving of an item was motivated by
personal rather than business concerns, the history of the relationship between
the Vendor and Employee shall be considered. However, regardless of the family
or personal relationship between a Vendor and an Employee, a Gift is strictly
forbidden where it is being given under circumstances where it can reasonably be
inferred that it was intended to influence the Employee in the performance of
his or her official duties.
 
C. Vendor Submittals
The Department expects all potential Vendors and current Vendors to be
forthcoming, always submitting true and accurate information in response to a
Procurement or with regard to an existing business relationship. If the
Department determines that the Vendor has intentionally omitted or failed to
provide pertinent information and/or falsified or misrepresented material
information submitted to the Department, the Department shall act in accordance
with applicable state law and DOAS procurement policies and procedures.
 
Vendors must calculate the price(s) contained in any bid in accordance with
Section 5.11 of the DOAS Vendor Manual.


Amendment # 1
Well Care
Control #0651
Page 15 of 18

 
D. Business Relations
 
A Vendor may not be allowed to conduct business with the Department for the
following reasons:
 
1. Falsifying or misrepresenting any material information to the Department as
set forth hereinabove;
 
2. Conferring or offering to confer upon an Employee participating in a
Procurement (which the entity has bid or intends to submit a bid) any Gift,
gratuity, favor, or advantage, present or future; and
 
3. Any other reasons not explicitly set forth herein that are contained in the
DOAS Vendor Manual.
 
VII. USE OF CONFIDENTIAL INFORMATION
 
Employees will not use Confidential Information for their own advantage or
profit, nor will they disclose Confidential Information during a Procurement to
any potential Vendor or to any other unauthorized recipient outside DCH.
 
VIII. ADDRESSING VIOLATIONS
 
A. The Process
 
Adherence to this policy makes all DCH staff responsible for bringing violations
to the attention of the Contracting Officer under Procurement protocols or to a
supervisor/manager if the affected Employee is not a part of the Procurement. If
for any reason it is not appropriate to report a violation to the Contracting
Officer or the Employee's immediate supervisor, Employees will report such
violations or concerns to the Ethics Officer. The Contracting Officer and
managers are required to report suspected ethics violations to the Ethics
Officer who has specific responsibility to investigate all reported violations.
 
Reporting suspected policy violations by others shall not jeopardize an
Employee's tenure with the Department. Confirmed violations will result in
appropriate disciplinary action, up to and including termination from
employment, hi some circumstances, criminal and civil penalties may be
applicable.
 
The Ethics Officer will notify the employee making the report of the suspected
violation of receipt of such report within five (5) business days. All reports
will be promptly investigated and appropriate corrective action will be taken if
warranted by the investigation.
 
B. Good Faith Filings
 
Amendment # 1
Well Care
Control #0651
Page 16 of 18

 
Anyone filing a complaint concerning a violation of this policy must be acting
in good faith and have reasonable grounds for believing the information
disclosed indicates a violation. Any allegations that prove not to be
substantiated and which prove to have been made maliciously or knowingly to be
false will be viewed as a serious disciplinary offense.
 
C. Confidentiality
 
Violations or suspected violations may be submitted on a confidential basis by
the complainant or maybe submitted anonymously. Reports of violations or
suspected violations will be kept confidential to the extent possible,
consistent with the need to conduct an adequate investigation. Additionally, all
Employees are expected to cooperate in the investigation of such violations.
Failure to cooperate in an investigation may result in disciplinary action, up
to and including termination from employment.
 
Acknowledgement on the following page
 




Amendment # 1
Well Care
Control #0651
Page 17 of 18







ACKNOWLEDGEMENT
I, the undersigned, hereby acknowledge that:
 
D. I have received, read, and understand the Georgia Department of Community
Health's Ethics In Procurement Policy,
 
E. I agree to comply with each provision of the Georgia Department of Community
Health's Ethics InProcurement Policy,
 
F. I am a (please check which applies):
 
( ) Contractor
 
( ) Subcontractor
 
( ) Vendor
 




Wellcare Health Plans, Inc.
 
/s/ Todd Farha
Authorized Signature
2/27/2007
Date
 
Todd S. Farha
Print Name
       
AFFIX CORPORATE SEAL
(Corporations without a seal, attach a Certificate of Corporate Resolution)
 
 
ATTEST: Karen Mulroe
2/27/2007
Assistant General Counsel
Date
Title
     
 * Must be President, Vice President, CEO or other authorized officer
**Must be Corporate Secretary
     
Amendment # 1
Well Care
Control #0651
Page 18 of 18

 
 
 

